DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fit recess partline 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a fit recess part” in line 5 and it is unclear if the element is a double-inclusion, i.e. if “a fit recess part” of line 5 is “the fit recess part” of line 4, or another “fit recess part.” Therefore, the limitation is unclear in accordance with MPEP 2173.05(o). 
Claim 9 recites “an actuator that is provided between a vehicle body and a door capable of opening and closing an opening part of the vehicle body and that is used for performing an opening/closing operation of the door” in lines 3-5 that is generally unclear. 
First, it is unclear if the phrase “capable of opening and closing an opening part of the vehicle body” refers to the actuator of line 3, the vehicle body of line 3, or the door of line 3.  
Second, from the phrasing, it is unclear if “an opening part” of line 4 is intended to refer to a previously recited element or if the “opening part” is a separate element (for example, ‘an actuator opens and closes a door’ versus ‘an actuator opens and closes an opening part’).
Third, it is unclear if “an opening/closing operation” of lines 1 and 5 refer to the “opening” of line 4 or the “closing” of line 4; or a different “opening/closing” operation. It is further unclear if the notation of “opening/closing” refers to “or” or “and” (e.g., “opening or closing” versus “opening and closing”), or to a separate meaning of “opening/closing.” In the instance of a a separate meaning for “opening/closing” operation, the “opening/closing” operation is not understood or defined in such a way that the claimed function is discernable. 
Claims 2-9 inherit the deficiencies of claim 1 by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin (US 5,372,446).
Regarding claim 1, Chamberlin discloses a ball joint (22), comprising: a support shaft (32) having a spherical body (36) at an end part; a socket (72) on which a support groove (86, 88) is provided to be recessed on an inner circumferential surface of the fit recess part throughout an entire circumference (fig. 8) and which has a fit recess part (84) to which the spherical body is rotatably fitted; and a support ring (96) that is stored in the support groove (fig. 11), that regulates dropping off of the spherical body which is fitted to the fit recess part, and that is elastically deformable (spring wire is elastically deformable), wherein the support groove is formed to allow the support ring to be capable of being displaced to: a support ring expanded diameter position (86) at which an inner diameter of the support ring becomes larger than a diameter of the spherical body in a state where the spherical body is fitted to the fit recess part (fig. 11 clearly shows the claimed limitation); and a support ring shrunk diameter position (88) which is positioned closer to an opening of the socket than the support ring expanded diameter position and at which the inner diameter of the support ring becomes smaller than the diameter of the spherical body in a state where the spherical body is fitted to the fit recess part (fig. 11 clearly shows the claimed limitation), and at least two tool insertion holes (98) in which a tool is capable of being inserted (col. 7, lines 1-18) and which allow a position that corresponds to the support ring shrunk diameter position (88) of the support groove to communicate with an external surface of a circumferential wall of the socket are formed to penetrate on the circumferential wall of the socket (fig. 2 clearly shows the claimed limitation).  
Regarding claim 2, Chamberlin discloses the ball joint according to Claim 1, wherein, when a diameter of a cross-section of the support ring is represented by D, and a groove width in a depth direction of the fit recess part in the support groove is represented by W, the groove width W is set such that a relationship W > 2D is satisfied (fig. 11 clearly shows the claimed limitation).  
Regarding claim 3, Chamberlin discloses the ball joint according to Claim 1, wherein the tool insertion holes are arranged on the circumferential wall of the socket so as to be spaced at an interval of 180 degrees (fig. 2 clearly shows the claimed limitation).  
Regarding claim 4, Chamberlin discloses the ball joint according to Claim 2, wherein the tool insertion holes are arranged on the circumferential wall of the socket so as to be spaced at an interval of 180 degrees (fig. 2 clearly shows the claimed limitation).  
Regarding claims 5-8, Chamberlin discloses the ball joint according to respective Claims 1-4, wherein the tool insertion hole (98) is formed to be tilted with respect to the depth direction of the fit recess part (as best understood; see 112b above, regarding double-inclusion) such that an opening position on the external surface side of the circumferential wall of the socket in the tool insertion hole is at a position closer to an opening of the fit recess part than an opening position on the support groove side in the tool insertion hole (the exterior wall as shown in fig. 3 is curved, so fig. 3 shows the claimed limitation).  
Regarding claim 9, Chamberlin discloses a vehicle-door opening/closing apparatus (fig. 1), comprising: the ball joint according to Claim 1, as disclosed above; and an actuator (24) that is provided between (fig. 1) a vehicle body (28) and a door (26) capable of opening and closing an opening part of the vehicle body (as best understood, door 26 is inherently capable of performing the functional limitation, insomuch as the door is capable of opening and closing with respect to the vehicle body) and that is used for performing an opening/closing operation of the door (as best understood, the gas spring 24 is capable of performing the claimed function, insomuch as the gas spring 24 is capable of performing either an opening or a closing operation depending on the orientation), wherein at least any one of the actuator and the vehicle body, and the actuator and the door are connected via the ball joint (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Chamberlin (US 5,372,446), in view of Watanabe (US 2017/0081900).
Substantial uncertainty exists regarding the language of claim 9 (see explanations of rejections under 35 USC 112b, elsewhere above). In the interest of compact prosecution (e.g., so that Applicant may better formulate a response), a second interpretation of the art is given in the alternative.  
Regarding claim 9, by a second interpretation in the alternative, Chamberlin discloses a vehicle-door opening/closing apparatus (fig. 1), comprising: the ball joint according to Claim 1, as disclosed above; and a gas spring (24) that is provided between (fig. 1) a vehicle body (28) and a door (26) capable of opening an opening part of the vehicle body (as best understood, gas spring 24 is inherently capable of performing the functional limitation, insomuch as the gas spring 24 is capable of opening the door with respect to the vehicle body), wherein at least any one of the actuator and the vehicle body, and the actuator and the door are connected via the ball joint (22).
However, Chamberlin, by the second interpretation, does not disclose an actuator that is provided between a vehicle body and a door capable of opening and closing an opening part of the vehicle body and that is used for performing an opening/closing operation of the door, wherein at least any one of the actuator and the vehicle body, and the actuator and the door are connected via the ball joint. 
Watanabe is in the related field of power opening devices (abstract) and teaches an actuator (5) that is provided between a vehicle body (1) and a door (2) capable of opening and closing an opening part of the vehicle body and that is used for performing an opening/closing operation of the door (paras. 15, 47-48), wherein at least any one of the actuator and the vehicle body, and the actuator and the door are connected via a ball joint (fig. 3; para. 19). Further, the actuator 5 is shown installed into a system with a gas spring 22 (see fig. 2); and the disclosed para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the actuator of Watanabe in combination with the system including the ball joint of Chamberlin for the purpose of compensating for the temperature-dependent pressure variance of the gas spring.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thoma (US 2,856,250) shows a hole 9 for a tool to adjust the positioning of ring 4. 
Kouji (US 2014/0137477) appears to be the US-equivalent to JP 2014100956, provided on the IDS of 08/10/2018. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658